DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 and 9 are rejected due to their dependence on claim 2. 
Regarding claim 2, the recited “wherein a first section of the belt is defined by the heating roller and the supporting roller, and a second section of the belt is defined by the supporting roller and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda US 20100226681 in view of Fujita US 20070196119. 
Regarding claim 1, Okuda discloses:
A photo finisher comprising:
a heating roller (110) (FIG. 1) to generate heat,
a pressing roller (140) (FIG. 1) pressed against the heating roller to form a heating nip (N1) (FIG. 1),
a belt (130) (FIG. 1) supported by a support roller (120) (FIG. 1) and the heating roller to pass through the heating nip, the belt extending to a downstream side of the heating nip, and
a duct (152) (FIGs. 1 and 2) positioned apart from the belt, the duct including a first end (end of duct nearest fan) (FIG. 2) [0038] in a width direction being provided with an air outlet port and a second end (sealed end opposite end nearest fan) (FIG. 2), opposite to the first end, being blocked, and the duct including an air port opening towards the belt (FIG. 1).

Fujita discloses using either a suction fan or a blowing fan as a cooling fan [0056]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Okuda to include wherein the cooling fan in a blowing fan as disclosed by Fujita wherein the first end is provided with an air inlet port and wherein the duct includes an air discharge port opening towards the belt in order to more efficiently and precisely control the cooling air flow.  
Regarding claim 2, Okuda in view of Fujita teaches:
wherein a first section of the belt is defined by the heating roller and the supporting roller, and a second section of the belt is defined by the supporting roller and the heating roller (FIG. 1) (Okuda), and
the air discharge port faces the first section (FIG. 1) (Okuda).
Regarding claim 3, Okuda discloses:
wherein the duct comprises at least one of an inner duct inside the belt or an outer duct outside the belt (FIG. 1) (Okuda).
 Regarding claim 10, Okuda discloses:
A photo finisher comprising:
a belt (130) (FIG. 1),
a heating roller (110) (FIG. 1) to support the belt with a support roller (120) (FIG. 1), the heating roller is to generate heat,
a pressing roller (140) (FIG. 1) to form a heating nip (N1) (FIG. 1) with the heating roller with the belt being between the pressing roller and the heating roller, and

Okuda discloses wherein the cooling fan is a suction fan rather than a blowing fan. Therefore, Okuda does not explicitly disclose wherein the first end is provided with an air inlet port and wherein the air port in the duct is an air discharge port opening towards the belt. 
Fujita discloses using either a suction fan or a blowing fan as a cooling fan [0056]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Okuda to include wherein the cooling fan in a blowing fan as disclosed by Fujita wherein the first end is provided with an air inlet port and wherein the duct includes an air discharge port opening towards the belt in order to more efficiently and precisely control the cooling air flow.  
Regarding claim 14, Okuda discloses:
An image forming apparatus comprising:
a printing unit (10) (FIG. 4) to form a toner image on a print medium, and
the photo finisher of claim 1, wherein the photo finisher is to receive the print medium discharged from the printing unit (FIG. 4).
Regarding claim 15, Okuda discloses:
wherein the printing unit comprises a fuser to fix the toner image on the print medium [0077].

Allowable Subject Matter

s 4-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-7, the prior art of record does not disclose or suggest the recited “blocking member between the inner duct and the heating roller to block air discharged through the air discharge port from being directed to the heating roller” along with the remaining claim limitations.
Regarding claims 8 and 11, the prior art of record does not disclose or suggest the recited “wherein a total opening area of the air discharge port is between 500 mm2 to 1200 mm2” along with the remaining claim limitations.
Regarding claim 9, the prior art of record does not disclose or suggest the recited “wherein a distance between the air discharge port and the first section of the belt is between 5 mm to 20 mm” along with the remaining claim limitations.
Regarding claim 12, the prior art of record does not disclose or suggest the recited “wherein a distance between the air discharge port and the belt passing through the heating nip is between 5 mm to 20 mm” along with the remaining claim limitations.
Regarding claim 13, the prior art of record does not disclose or suggest the recited “blocking member between the duct and the heating roller to block air discharged through the air discharge port from being directed to the heating roller” along with the remaining claim limitations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852